Exhibit 99.1 PRESS RELEASE October 6, 2016 FOR IMMEDIATE RELEASE Omaha, Nebraska CONTACT: Craig Allen Chief Financial Officer 800/283-2357 America First Multifamily Investors, L.P. Schedules Third Quarter 2016 Conference Call for Monday, November 7, 2016 at 4:30 p.m. Eastern Standard Time Omaha, Nebraska – October 6, 2016 - America First Multifamily Investors, L.P. (NASDAQ: ATAX) (the “Partnership”) announced today that it will host a conference call for investors on Monday, November 7, 2016 at 4:30 p.m. Eastern Standard Time to discuss the Partnership’s Third Quarter 2016 results.
